IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60350
                         Summary Calendar



STEFAN MOISIUC; LILIANA MOISIUC; RUDOLF MOISIUC,

                                          Petitioners,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                Petition for Review of an Order of
                 the Board of Immigration Appeals
                       USDC No. A72 450 300
                        - - - - - - - - - -
                           March 27, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Stefan Moisiuc, his wife Liliana, and their son Rudolf,

natives and citizens of Romania, have petitioned this court to

review a determination by the Board of Immigration Appeals

(“BIA”) that they should be deported.   We DENY the Moisiucs’

petition because the record shows that the BIA’s determination is

supported by substantial evidence.   Carbajal-Gonzalez v. INS, 78
F.3d 194, 197 (5th Cir. 1996).

     PETITION DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.